Title: A New Version of the Lord’s Prayer, [late 1768?]
From: Franklin, Benjamin
To: 


Franklin’s celebrated revision of the Lord’s Prayer has produced widespread disagreement about both its date and its significance. On the date, the suggestions of various editors and biographers run from the late 1720’s to the late 1770’s; but this range of half a century can be narrowed with confidence to a year or two at most. Evidence in the manuscript virtually proves that it was written after September, 1768. Franklin himself placed its composition well before 1773. We are assigning it to what we believe is the earliest likely date and, as well, almost the latest probable one.
The question of what the revision signifies has intrigued scholars even more than that of when it was done. Franklin had no theological bent, and he was not devout in the sense that Samuel Johnson was; the life of prayer was as alien to him as the life of science to his great contemporary. Why, then, did he undertake to modernize the most hallowed of Christian petitions? The answers given have run the gamut: he was fundamentally religious; he was impatient with verbal archaisms and obscurities; he could not resist improving whatever he encountered. These answers, however valid they may be, ignore a major possibility: that Franklin’s interest in linguistics drew him to the Lord’s Prayer. As a boy of sixteen he had become fascinated with John Wilkins’ attempt to create a “philosophical language,” in which symbols stand for things arranged under general headings and subheadings; he had made extracts from Wilkins’ work and kept them for years, and in 1755 had sent them to Ezra Stiles. Some time early in 1768, when Franklin presumably began to experiment with his phonetic alphabet, he might naturally have turned back to his copy of Wilkins. If he did so, he would at once have become involved with the Lord’s Prayer, for Wilkins uses it to illustrate what can be done with his new language. He first transposes the Prayer and the Creed into his symbols, and in the process alters the wording considerably; he then reproduces a table in which the Prayer is translated into fifty languages, including his own, and also into a phonetic alphabet for rendering English. That alphabet was obviously grist for Franklin’s mill; but Wilkins’ whole treatment of the Prayer as an expression of ideas would, according to our hypothesis, have aroused his interest in the wording and stimulated him to recast it. His two attempted revisions, the one orthographical and the other liturgical, coincided in time. We are suggesting that this did not happen by accident, but that the second grew out of the first.

 



Old Version.
New Version, by BF.


1. Our Father which art in Heaven.
1. Heavenly Father,


2. Hallowed be thy Name.
2. May all revere thee,


3. Thy Kingdom come.
3. And become thy dutiful Children and faithful Subjects.


4. Thy Will be done on Earth as it is in Heaven.
4. May thy Laws be obeyed on Earth as perfectly as they are in Heaven.


5. Give us this Day our daily Bread.
5. Provide for us this Day as thou has hitherto daily done.


6. Forgive us our Debts as we forgive our Debtors.
6. Forgive us our Trespasses, and enable us likewise to forgive those that offend us.


[7.] And lead us not into Temptation, but deliver us from Evil.
7. Keep us out of Temptation, and deliver us from Evil.


  Reasons for the Change of Expression
Old Version.  Our Father which art in Heaven
  New V.  Heavenly Father, is more concise, equally expressive, and better modern English.
  Old.  Hallowed be thy Name. This seems to relate to an Observance among the Jews not to pronounce the proper or peculiar Name of God, they deeming it a Profanation so to do. We have in our Language no proper Name for God; the Word God being a common or general Name, expressing all chief Objects of Worship, true or false. The Word hallowed is almost obsolete: People now have but an imperfect Conception of the Meaning of the Petition. It is therefore proposed to change the Expression into
  New.  May all revere thee.
  Old V.  Thy Kingdom come. This Petition seems suited to the then Condition of the Jewish Nation. Originally their State was a Theocracy: God was their King. Dissatisfied with that kind of Government, they desired a visible earthly King in the manner of the Nations round them. They had such King’s accordingly; but their Happiness was not increas’d by the Change, and they had reason to wish and pray for a Return of the Theocracy, or Government of God. Christians in these Times have other Ideas when they speak of the Kingdom of God, such as are perhaps more adequately express’d by
  New V. And become thy dutiful Children and faithful Subjects.
  Old V.  Thy Will be done on Earth as it is in Heaven. More explicitly,
  New V.  May thy Laws be obeyed on Earth as perfectly as they are in Heaven.
  Old V.  Give us this Day our daily Bread. Give us what is ours, seems to put in a Claim of Right, and to contain too little of the grateful Acknowledgment and Sense of Dependance that becomes Creatures who live on the daily Bounty of their Creator. Therefore it is changed to
  New V.  Provide for us this Day, as thou hast hitherto daily done.
  Old V.  Forgive us our Debts as we forgive our Debtors. Matthew. Forgive us our Sins, for we also forgive every one that is indebted to us. Luke.
Offerings were due to God on many Occasions by the Jewish Law, which when People could not pay, or had forgotten as Debtors are apt to do, it was proper to pray that those Debts might be forgiven. Our Liturgy uses neither the Debtors of Matthew, nor the indebted of Luke, but instead of them speaks of those that trespass against us. Perhaps the Considering it as a Christian Duty to forgive Debtors, was by the Compilers thought an inconvenient Idea in a trading Nation. There seems however something presumptious in this Mode of Expression, which has the Air of proposing ourselves as an Example of Goodness fit for God to imitate. We hope you will at least be as good as we are; you see we forgive one another, and therefore we pray that you would forgive us. Some have considered it in another Sense, Forgive us as we forgive others; i.e. If we do not forgive others we pray that thou wouldst not forgive us. But this being a kind of conditional Imprecation against ourselves, seems improper in such a Prayer; and therefore it may be better to say humbly and modestly
  New V.  Forgive us our Trespasses, and enable us likewise to forgive those that offend us. This instead of assuming that we have already in and of ourselves the Grace of Forgiveness, acknowledges our Dependance on God, the Fountain of Mercy, for any Share we may have of it, praying that he would communicate of it to us.
  Old V.  And lead us not into Temptation. The Jews had a Notion, that God sometimes tempted, or directed or permitted the Tempting of People. Thus it was said he tempted Pharaoh; directed Satan to tempt Job; and a false Prophet to tempt Ahab, &c. Under this Persuasion it was natural for them to pray that he would not put them to such severe Trials. We now suppose that Temptation, so far as it is supernatural, comes from the Devil only; and this Petition continued, conveys a Suspicion which in our present Conceptions seems unworthy of God,  therefore might be altered to
  New V.  Keep us out of Temptation.
 
Endorsed: Lord’s Prayer
B. Franklin’s Version ofThe Lord’s Prayer.
Heavenly Father, may all revere thee, and become thy dutiful Children and faithful Subjects; may thy Laws be obeyed on Earth as perfectly as they are in Heaven: Provide for us this Day as thou hast hitherto daily done: Forgive us our Trespasses, and enable us likewise to forgive those that offend us. Keep us out of Temptation, and deliver us from Evil.
Endorsed: New Version of the Lord’s Prayer with Notes.